  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 1 of 11 PageID #:12706




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                                MDL NO. 2492

IN RE: NATIONAL COLLEGIATE                                      Master Docket No. 13-cv-09116
ATHLETIC ASSOCIATION STUDENT-
ATHLETE CONCUSSION LITIGATION                                   Judge John Z. Lee

                                                                Magistrate Judge M. David Weisman

                        SECOND MOTION FOR LEAVE TO PAY
              NOTICE PROGRAM EXPENSES FROM THE SETTLEMENT FUND

         Settlement Class Counsel respectfully requests that the Court grant leave to the Program

Administrator to pay Notice Program expenses from the Settlement Fund in the amount of

$882,274.56 ($866,503.71 in administrative costs and expenses plus $15,770.85 in sales tax).

The NCAA does not oppose this motion.

         In support thereof, Settlement Class Counsel states as follows:

         1.       On July 22, 2019, Gilardi submitted an invoice to Settlement Class Counsel for

$882,274.56 in connection with implementation of the Notice Program approved by the Court.

See Exhibit A to 7/22/19 Christman Decl. (Invoice US_GIHL1427082).

         2.       The invoice requests payment for direct notice and administrative costs incurred

for the period June 1, 2017 through January 31, 2019. 7/22/19 Christman Decl., ¶ 2.

         3.       Pursuant to the Court’s instructions, Gilardi has demonstrated that the costs “are

in line with the projections addressed in” the Second Declaration of Rachel Christman Regarding

Notice Program Expenses filed March 3, 2017 (Dkt. 365-1), except where the scope of work

exceeded initial projections as set forth in detail below. 7/22/19 Christman Decl., ¶ 2.




                                                  -1–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 2 of 11 PageID #:12706




         4.       A number of discounts have been applied to various categories and the total

amount discounted is $104,398.25. 7/22/19 Christman Decl., ¶ 2. See also id. at ¶¶ 6, 7.a, 7.b,

7.e, 7.j, 7.n, 7.o, 7.p, 7.u, 7.v, 7.w, 8.b, 8.c, 8.f, 9.

A.       Costs Addressed in the March 2017 Christman Declaration.

         5.       Ms. Christman outlines each category of costs incurred against the projected costs

as follows:

 Category             Projected       Previous         Current         Whether the        Expected
                      Costs (3/3/17   Costs Billed     Costs           Actual             Further Billing
                      Christman       (8/7/17          (7/22/19        Expenses Are       In Category
                      Decl.)          Christman        Christman       Under, At, or      (7/22/19
                                      Decl.)           Decl.)          Over the           Christman Decl.)
                                                                       Budgeted
                                                                       Amount
 Case                 $1,893.75       $675.00          $1,218.75       The actual         There will be no
 Management           (¶ 13.a)        (¶ 3.a)          (reflecting     expenses (after    further billing in
 System                                                discount of     discount) are at   this category.
 Maintenance                                           $4,164.25       the budgeted       (¶ 7.a)
                                                       to reach        amount. (¶ 7.a)
                                                       budgeted
                                                       cost) (¶ 7.a)
 Format               $51.25          $75.00           $0              The actual         There will be no
 Documents            (¶ 13.b)        (¶ 3.b)          (reflecting     expenses (after    further billing in
                                                       discount of     discount) are at   this category.
                                                       $1,591.00       the budgeted       (¶ 7.b)
                                                       to reach        amount. (¶ 7.b)
                                                       budgeted
                                                       cost) (¶ 7.b)
 Staff Hours          $14,860.00      $3,600.00        $23,959.00      The actual         There will be no
 Processing Data      (¶ 13.d)        (¶ 3.c)          (¶ 7.c)         expenses are       further billing in
 Files                                                                 over the           this category
                                                                       budgeted
                                                                                          (¶ 7.c)
                                                                       amount. (¶ 7.c)
 Second and           $14,449.58      N/A              $18,936.31      The actual         There will be no
 Third Round          (12.a)                           (¶7.d)          expenses are       further billing in
 Email Notice                                                          over the           this category.
                                                                       budgeted           (¶ 7.d)
                                                                       amount. (¶ 7.d)
 Second Round         $450.00         $275.00          $175.00         The actual         There will be no
 Email Notice –       (¶ 12.b)        (¶ 3.e)          (reflecting a   expenses (after    further billing in
 Email                                                 discount of     discount) are at   this category.
                                                       $1,592.00                          (¶ 7.e)


                                                     -2–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 3 of 11 PageID #:12706




 Category             Projected       Previous       Current         Whether the        Expected
                      Costs (3/3/17   Costs Billed   Costs           Actual             Further Billing
                      Christman       (8/7/17        (7/22/19        Expenses Are       In Category
                      Decl.)          Christman      Christman       Under, At, or      (7/22/19
                                      Decl.)         Decl.)          Over the           Christman Decl.)
                                                                     Budgeted
                                                                     Amount
 Campaign                                            to reach        the budgeted
 Management                                          budgeted        amount. (¶ 7.e)
                                                     cost) (¶ 7.e)
 Second and           $250.00         $0             $250.00         The actual         There will be no
 Third Round          (¶ 12.c)                       (reflecting a   expenses (after    further billing in
 Email Notice –                                      discount of     discount) are at   this category.
 Track Email                                         $125 to         the budgeted       (¶ 7.f)
 Bouncebacks                                         reach           amount. (¶ 7.f)
                                                     budgeted
                                                     cost) (¶ 7.f)
 Second Round         $5,153.00 (¶    $3,462.00      $1,691.00       The actual         There will be no
 National             9.d and 12.d)   (N/A)          (¶ 7.g)         expenses are at    further billing in
 Change of                                                           the budgeted       this category.
 Address                                                             amount. (¶ 7.g)    (¶ 7.g)
 (“NCOA”)
 Update
 Third and            $52,551.07      $137.20        $56,948.92      The actual         There will be no
 Subsequent           (¶ 12.e)        (¶ 3.f)        (¶ 7.h)         expenses are       further billing in
 Round Postcard                                                      over the           this category.
 Mailing – Print                                                     budgeted           (¶ 7.h)
 Costs                                                               amount as the
                                                                     NCAA
                                                                     member
                                                                     institutions
                                                                     provided more
                                                                     usable mailing
                                                                     addresses than
                                                                     anticipated. (¶
                                                                     7.h)
 Third and            $480,466.88     $1,254.40      $520,675.84 The actual             There will be no
 Subsequent           (¶ 12.g)        (¶ 3.g)        (¶ 7.i)     expenses are           further billing in
 Round Postcard                                                  over the               this category.
 Mailing –                                                       budgeted               (¶ 7.i)
 Postage Costs                                                   amount as the
                                                                 NCAA
                                                                 member
                                                                 institutions
                                                                 provided more
                                                                 usable mailing
                                                                 addresses than



                                                     -3–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 4 of 11 PageID #:12706




 Category             Projected       Previous       Current         Whether the        Expected
                      Costs (3/3/17   Costs Billed   Costs           Actual             Further Billing
                      Christman       (8/7/17        (7/22/19        Expenses Are       In Category
                      Decl.)          Christman      Christman       Under, At, or      (7/22/19
                                      Decl.)         Decl.)          Over the           Christman Decl.)
                                                                     Budgeted
                                                                     Amount
                                                                     anticipated.
                                                                     (¶ 7.i)
 Third and            $800.00         $200.00        $600.00         The actual         There will be no
 Subsequent           (¶ 12.f)        (¶ 3.h)        (reflecting a   expenses (after    further billing in
 Round Postcard                                      discount of     discount) are at   this category.
 Mailing – Print                                     $550.00 to      the budgeted       (¶ 7.j)
 Production                                          reach the       amount. (¶ 7.j)
                                                     budgeted
                                                     cost) (¶ 7.j)
 RUM Searches         $74,005         $0             $52,894.00      Gilardi is         There will be no
                      (¶12.i)                        (¶ 7.k)         currently          further billing in
                                                                     under-budget       this category.
                                                                     in this category   (¶ 7.k)
                                                                     by $21,111.10
                                                                     (¶ 7.k)
 RUM Remails –        $14,616.03      $0             $16,008.32      The actual         There will be no
 Print Costs          (¶ 12.j)                       (¶ 7.l)         expenses are       further billing in
                                                                     over the           this category.
                                                                     budgeted           (¶ 7.l)
                                                                     amount as the
                                                                     RUM Searches
                                                                     on averaged
                                                                     produced 7%
                                                                     higher than
                                                                     standard
                                                                     results, causing
                                                                     Gilardi to re-
                                                                     mail more
                                                                     pieces than
                                                                     anticipated. (¶
                                                                     7.l)
 RUM Remails –        $62,904.42      $0             $68,896.58      The actual         There will be no
 Postage Costs        (¶ 12.k)                       (¶ 7.m)         expenses are       further billing in
                                                                     over the           this category.
                                                                     budgeted           (¶ 7.m)
                                                                     amount due to
                                                                     the higher than
                                                                     anticipated
                                                                     return on RUM
                                                                     searches.
                                                                     (¶ 7.m)


                                                     -4–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 5 of 11 PageID #:12706




 Category             Projected       Previous       Current         Whether the        Expected
                      Costs (3/3/17   Costs Billed   Costs           Actual             Further Billing
                      Christman       (8/7/17        (7/22/19        Expenses Are       In Category
                      Decl.)          Christman      Christman       Under, At, or      (7/22/19
                                      Decl.)         Decl.)          Over the           Christman Decl.)
                                                                     Budgeted
                                                                     Amount
 Staff Hours          $2,000.00       $832.00        $1,168.00       The actual         There will be no
 Performing           (¶ 12.l)        (¶ 3.j)        (reflecting     expenses (after    further billing in
 RUM & Remail                                        discount of     discount) are at   this category.
 Services                                            $8,984.00       the budgeted       (¶ 7.n)
                                                     to reach        amount. (¶ 7.n)
                                                     budgeted
                                                     cost) (¶ 7.n)
 Website              $2,500.00       $375.00        $2,125.00       The actual         There will be no
 Maintenance:         (¶ 13.f)        (¶3.k)         (reflecting     expenses (after    further billing in
 Two Websites                                        discount of     discount) are at   this category
                                                     $250.00 to      the budgeted       (¶ 7.o)
                                                     reach           amount. (¶ 7.o)
                                                     budgeted
                                                     cost) (¶ 7.o)
 Server Space         $250.00         $200.00        $50.00          The actual         There will be no
 Rental:              (¶ 13.g)        (¶ 3.l)        (reflecting     expenses (after    further billing in
 Settlement                                          discount of     discount) are at   this category.
 Website                                             $950.00 to      the budgeted       (¶ 7.p)
                                                     reach           amount. (¶ 7.p)
                                                     budgeted
                                                     cost) (¶ 7.p)
 Server Space         $200.00         $200.00        $150.00         The actual         There will be no
 Rental: NCAA         (¶ 13.h)        (¶ 3.m)        (¶ 7.q)         expenses are       further billing in
 Upload Site                                                         over the           this category.
                                                                     budgeted           (¶ 7.q)
                                                                     amount due to
                                                                     extensions of
                                                                     the timeline for
                                                                     this case to
                                                                     accommodate
                                                                     NCAA
                                                                     Institutions.
                                                                     (¶ 7.q)
 Project              $59,900.00      $7,175.00      $15,750.00      The actual         Gilardi anticipates
 Management           (¶ 13.c)        (¶ 3.n)        (¶ 7.r)         expenses are       further billing in
                                                                     under the          the amount of
                                                                     budgeted           $10,000.00. (¶ 7.r)
                                                                     amount. (¶ 7.r)




                                                     -5–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 6 of 11 PageID #:12706




 Category             Projected       Previous       Current         Whether the        Expected
                      Costs (3/3/17   Costs Billed   Costs           Actual             Further Billing
                      Christman       (8/7/17        (7/22/19        Expenses Are       In Category
                      Decl.)          Christman      Christman       Under, At, or      (7/22/19
                                      Decl.)         Decl.)          Over the           Christman Decl.)
                                                                     Budgeted
                                                                     Amount
 Opt-                 $3,250.00       $2,325.00      $3,500.00       The actual         There will be no
 Out/Objection        (¶ 13.i)        (¶ 3.o)        (¶ 7.s)         expenses are       further billing in
 Processing                                                          over the           this category.
                                                                     budgeted           (¶ 7.s)
                                                                     amount
                                                                     because Gilardi
                                                                     received a
                                                                     greater number
                                                                     of requests for
                                                                     exclusion than
                                                                     anticipated.
                                                                     (¶ 7.s)
 Correspondence       $2,883.00       $75.00         $6,431.00       The actual         Gilardi anticipates
 Processing           (¶ 13.j)        (¶ 3.p)        (¶ 7.t)         expenses are       an additional $500
                                                                     over the           will be necessary
                                                                     budgeted           to respond to
                                                                     amount due to      future Class
                                                                     the actual time    Member inquiries
                                                                     necessary to       through the
                                                                     process and        Effective Date.
                                                                     respond to the     (¶ 7.t)
                                                                     higher than
                                                                     expected
                                                                     volume of both
                                                                     emailed and
                                                                     mailed
                                                                     correspondence
                                                                     from Class
                                                                     Members.
                                                                     (¶ 7.t)
 Weekly               $1,250.00       $450.00        $800.00         The actual         There will be no
 Statistics           (¶ 13.k)        (¶ 3.q)        (reflecting     expenses (after    further billing in
 Reporting                                           discount of     discount) are at   this category.
                                                     $3,325.00       the budgeted       (¶ 7.u)
                                                     to reach        amount. (¶ 7.u)
                                                     budgeted
                                                     cost) (¶ 7.u)
 Declarations         $2,500.00       $1,675.00      $825.00         The actual         There will be no
                      (¶ 13.l)        (¶ 3.r)        (reflecting     expenses (after    further billing in
                                                     discounts of    discount) are at   this category.
                                                     $6,150.00                          (¶ 7.v)
                                                     to reach the

                                                     -6–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 7 of 11 PageID #:12706




 Category             Projected       Previous       Current        Whether the        Expected
                      Costs (3/3/17   Costs Billed   Costs          Actual             Further Billing
                      Christman       (8/7/17        (7/22/19       Expenses Are       In Category
                      Decl.)          Christman      Christman      Under, At, or      (7/22/19
                                      Decl.)         Decl.)         Over the           Christman Decl.)
                                                                    Budgeted
                                                                    Amount
                                                     budgeted       the budgeted
                                                     cost (¶ 7.v)   amount. (¶ 7.v)
 Telephone            $750.00         $150.00        $600           The actual         There will be no
 Support:             (¶ 13.m)        (¶ 3.s)        (reflecting    expenses (after    further billing in
 Ongoing Script                                      discount of    discount) are at   this category.
 Management                                          $6,150.00      the budgeted       (¶ 7.w)
                                                     to reach the   amount.
                                                     budgeted       (¶ 7.w)
                                                     cost)
                                                     (¶ 7.w)
 IVR Line             $7,935.01       $17,835.50     $32,207.94     The actual         Based on current
 Charges; IVR         (¶ 13.n)        (¶ 3.t)        (¶ 7.x)        expenses are       call trends,
 Transfer Fee;                                                      over the           Gilardi anticipates
 Staff Hours                                                        budgeted           billing for an
 Providing                                                          amount due to      additional 1,000
 Phone Support                                                      higher than        IVR minutes, with
                                                                    anticipated call   600 minutes of
                                                                    volume in this     live operator time,
                                                                    case. (¶ 7.x)      resulting in an
                                                                                       additional
                                                                                       $180.00 in IVR
                                                                                       Line Charges,
                                                                                       $108.00 in IVR
                                                                                       Transfer Fees and
                                                                                       $750.00 in Staff
                                                                                       Hours Providing
                                                                                       Phone Support.
                                                                                       (¶ 7.x)
 Long Form            $2,490.00       $0             $1,166.65      Gilardi is         Gilardi is
 Notice Requests      (¶ 13.o)                       (reflecting    currently          currently under-
                                                     discounts of   under-budget       budget for both
                                                     $1,164.00)     for both Print     Print and Postage
                                                                    and Postage        costs by
                                                                    costs by           $1,323.35 and
                                                                    $1,323.35          will not bill
                                                                    (¶ 7.y)            beyond this
                                                                                       remaining amount
                                                                                       of budgeted costs.
                                                                                       (¶ 7.y)




                                                     -7–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 8 of 11 PageID #:12706




B.       Additional Outreach to Frostburg, Residual and Remaining Class Members.

         6.       In addition, Gilardi seeks reimbursement for additional outreach to certain class

members because such groups had not been included in Gilardi’s three prior rounds of Notice

outreach through mailed notice. 7/22/19 Christman Decl. ¶ 8.

         7.       Following the Court’s November 13, 2018 (Dkt. 481), March 9, 2018 (Dkt. 498),

and September 17, 2018 (Dkt. 527) orders, Gilardi performed outreach to Frostberg, Residual

and Remaining Class Members. 7/22/19 Christman Decl. ¶ 8.

         8.       Ms. Christman outlines each category of additional outreach costs incurred for

which Gilardi seeks reimbursement as follows:

 Category                   Current Costs            Explaination of Costs (7/22/19 Christman
                            (7/22/19 Christman       Decl.)
                            Decl.)
 Email Notice               $1,033.64 (¶ 8.a)        When combined with the $18,936.31 for Second
                                                     and Third Round Email Notice addressed in
                                                     Paragraph 7.d above, Gilardi is over budget in
                                                     this category by $5,520.38. As this overage is
                                                     due to volume in excess of the originally
                                                     anticipated amount, this cost has not been
                                                     discounted. (¶ 8.a)

 Postcard Mailings –        $2,722.72 (¶ 8.d)        The postcard print costs for the Frostburg,
 Print Costs                                         Residual, and Remaining classes were billed at
                                                     the same rate as the three prior rounds of
                                                     postcard printing described above. When
                                                     combined with the $56,948.92 for
                                                     Third and Subsequent Round Postcard Mailings
                                                     addressed in Paragraph 7.h above,
                                                     Gilardi is over budget in this category by
                                                     $7,257.78. As this overage is due to volume in
                                                     excess of the originally anticipated amount, this
                                                     cost has not been discounted. (¶ 8.d)

 Postcard Mailings –        $24,893.44 (¶ 8.e)       The postage costs for the Frostburg, Residual
 Postage Costs                                       and Remaining classes were billed at the same
                                                     rate as the three prior rounds of postage
                                                     described above. When combined with the
                                                     $520,675.84 addressed in Paragraph 7.i for
                                                     Third and Subsequent Round Postcard Mailings,
                                                     Gilardi is over budget in this category by
                                                     $66,356.80. As this overage is due to volume in

                                                 -8–
010270-12 912421 V1
  Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 9 of 11 PageID #:12706




 Category                   Current Costs             Explaination of Costs (7/22/19 Christman
                            (7/22/19 Christman        Decl.)
                            Decl.)
                                                      excess of the originally anticipated amount, this
                                                      cost has not been discounted. (¶ 8.e)


C.       Costs Addressed in the Motion for Extension to Notify Class of Adjusted Timeline.

         9.       Finally, Gilardi anticipated billing additional costs related as noted in the Motion

for Extension (Dkt. 366) as follows: (1) $200 to post revised Settlement deadlines on the

Settlement Website and include the dates on the second round of direct notice, and (2) $15,000 to

directly notify Settlement Class Members of the revised deadlines via email. 7/22/19 Christman

Decl. ¶ 10.

         10.      The email notice of the extended timeline took place on June 20, 2017. 7/22/19

Christman Decl. ¶ 10.

         11.      Gilardi seeks payment of $15,200.00 in costs incurred providing notice of revised

deadlines to the Settlement Class Members. 7/22/19 Christman Decl. ¶ 10.

         12.      The NCAA does not oppose this motion.

         13.      Settlement Class Counsel certifies that the settlement expenses are necessary for

the purpose of a just and efficient settlement of this case.

         WHEREFORE, Settlement Class Counsel respectfully requests approval for payment of

Gilardi’s July 22, 2019 invoice from the Fund in the total amount of $882,274.56.




                                                  -9–
010270-12 912421 V1
 Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 10 of 11 PageID #:12706




Date: September 27, 2019                       Respectfully submitted,

                                               By:    /s/ Steve W. Berman
                                                       Steve W. Berman
                                               steve@hbsslaw.com
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               206.623.7292
                                               Fax: 206.623.0594

                                               Daniel J. Kurowski
                                               damk@hbsslaw.com
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               455 N. Cityfront Plaza Dr., Suite 2410
                                               Chicago, IL 60611
                                               708.628.4949
                                               Fax: 708.628.4950

                                               Joseph J. Siprut
                                               jsiprut@siprut.com
                                               Siprut PC
                                               17 N. State Street, Suite 1600
                                               Chicago, IL 60602

                                               Settlement Class Counsel




                                      - 10 –
010270-12 912421 V1
 Case: 1:13-cv-09116 Document #: 568 Filed: 09/27/19 Page 11 of 11 PageID #:12706




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on September 27, 2019, a true and

correct copy of the foregoing was filed electronically via CM/ECF, which caused notice to be

sent to all counsel of record.

                                                        By:   /s/ Steve W. Berman
                                                              Steve W. Berman




                                               - 11 –
010270-12 912421 V1
